Case 1:19-cv-22206-CMA Document 93 Entered on FLSD Docket 03/19/2020 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-22206-CIV-ALTONAGA/Goodman

  GOVERNMENT EMPLOYEES
  INSURANCE CO.; et al.,

          Plaintiffs,
  v.

  MARK A CERECEDA, D.C.; et al.,

        Defendants.
  _______________________________/

                           ADMINISTRATIVE ORDER CLOSING CASE

          THIS CAUSE came before the Court on the parties’ Joint Motion to Amend Scheduling

  Order, filed on March 18, 2020 [ECF No. 92]. The parties seek a continuance of pre-trial

  deadlines and the trial because of Coronavirus-related travel and meeting restrictions. (See

  generally id.). Given the inability to proceed with the orderly progress of the case due to the

  uncertainty regarding the duration of the restrictions, and to conserve the parties’ and judicial

  resources, it is

          ORDERED AND ADJUDGED that the Clerk of the Court is DIRECTED to mark this

  case CLOSED for statistical purposes only.          All motions are denied as moot. The Court

  nonetheless retains jurisdiction, and the case shall be restored to the active docket upon court order

  following motion of a party advising they are prepared to proceed. This Order shall not prejudice

  the rights of the parties to this litigation.

          DONE AND ORDERED in Miami, Florida, this 19th day of March, 2020.


                                                            _________________________________
                                                            CECILIA M. ALTONAGA
                                                            UNITED STATES DISTRICT JUDGE
  cc:     counsel of record
